DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/21/2019, 07/21/2021, and 11/29/2021 were considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
The abstract is greater than 150 words in length;
Phrases such as “The invention provides” should be avoided or deleted;
Legal phraseology such as “said” should be avoided. The Examiner suggests replacing each instance of “said” with --the--.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 2, 4, 10-13, and16 are objected to because of the following informalities:  
Claim 1: the bullet points should be deleted;
Claim 2, line 2: “extending” should be replaced with --extends--;
Claim 4, line 3: “an assembly current time” should be replaced with --a current time of the assembly--;
Claim 10, line 2: a comma should be inserted after the recitation of “and”;
Claim 10, line 3: --said computer program-- should be recited before “calculates said future continuation”; 
Claim 11, line 2: “of” should be deleted;
Claim 11, line 3: the instances of “then” should be replaced with --than--;
Claim 12, line 3: the instances of “then” should be replaced with --than--;
Claim 13: “electro encephalogram” should be replaced with --electroencephalogram--; and 
Claim 16: the bullet points should be deleted.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Recording assembly” in claim 1 because uses a generic placeholder (i.e., “assembly”) that is coupled with functional language (i.e., “for recording a time-based brain-related signal”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
“Recording assembly” is being interpreted to correspond to “an electrode coupled to an electroencephalogram (EEG) recording device” as described in ¶ [0088] of corresponding Pub. No. US 2020/0000356 A1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites that “said computer program further evaluates a reliability of said fit, and if said reliability is within a predefined criterion, calculates said future continuation.” However, applicant fails to disclose sufficient description of the analysis and/or algorithm required to support the claim language. In fact, the specification is devoid of any method or algorithm for performing the evaluation of reliability. As indicated in MPEP 2161.01, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the algorithm, steps, or procedure for performing the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  In other words, the algorithm, steps, or procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “functionally real-time performs” in lines 8-9, but it is unclear how this limitation should be interpreted. For example, does it mean that the computer program performs the steps of lines 10-20 in real time? If so, the Examiner suggests amending lines 8-9 to recite “a computer program which, when running on said computer assembly, performs in real-time:”
Claim 1 recites “detecting a predefined pattern in said predicted future continuation for predicting occurrence of said predefined pattern” in lines 15-16, but it is unclear how “for predicting occurrence of said predefined pattern” is related to the other limitations. Is the step of “detecting a predefined pattern” different from “predicting occurrence of said predefined pattern”? If they are the same, the Examiner suggests deleting the recitation of “for predicting occurrence of said predefined pattern”. If they are different, the examiner suggests amending the claim to make the relationship clear. 
Claim 1 recites “a stimulus” in lines 3 and 19. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 19 will be interpreted to be “the stimulus”. 
Claims 2-15 are rejected by virtue of their dependence from claim 1. 
Claim 2 recites “said prediction” in line 1. Claim 1 recites “predicting a future continuation” in line 13; “predicting occurrence of said predefined pattern” in line 15; and “a predicted event time” in line 16. Which of the three recitations in claim 1 is being referred to by “said prediction” in claim 2? For the purposes of examination, the recitation in claim 2 will be interpreted to be “said predicted future continuation”. 
Claim 2 recites “said data segment” in line 2. Claim 1 recites “at least a data segment” in line 6. It is unclear which of the “at least a data segment” is being referred to by “said data segment”. For the purposes of examination, the recitation in claim 2 will be interpreted to be “said most-recent data segment”. 
Claim 2 recites “said prediction extending at least 0.5 seconds beyond the end time of said data segment, in particular at least 0.5 seconds past a current time of the assembly” in lines 2-3. Therefore, the claim recites the broad recitation “extending at least 0.5 seconds beyond the end time of said data segment”, and the claim also recites “at least 0.5 seconds past a current time of the assembly” which is the narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The Examiner suggests either deleting the limitation of “in particular at least 0.5 seconds past a current time of the assembly” or moving it to a dependent claim. 
Claims 2-4, 7, 9, 11-15 each recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.05(c). Additionally, the phrases "in particular" and “more in particular” in the above claims render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). The Examiner suggests (A) deleting either the narrower language or the broader language, or (B) moving the narrower language to a dependent claim. For the purposes of prior art examination, the required features of the claims will be the broader range or limitation. 
Claim 2 recites the broad recitation “said prediction extending at least 0.5 seconds beyond the end time of said data segment”, and the claim also recites “in particular at least 0.5 seconds past a current time of the assembly” which is a narrower statement of the range/limitation. 
Claim 3 recites the broad recitation “a sensory discernable stimulus”, and the claim also recites “in particular a sound or light stimulus that can be perceived by a human” which is the narrower statement of the range/limitation.
Claim 4 recites the broad recitation “less than 0.5 seconds from an assembly current time”, and the claim also recites “less than 0.1 second” and “less than 1 millisecond” which are the narrower statements of the range/limitation.
Claim 7 recites the broad recitation “less than 0.5 seconds”, and the claim also recites “less than 0.1 second” and “less than 1 millisecond” which are the narrower statements of the range/limitation.
Claim 11 recites the broad recitation “less then 1 second”, and the claim also recites “less then 0.5 seconds” which is the narrower statement of the range/limitation.
Claim 12 recites the broad recitation “shorter then 2 seconds”, and the claim also recites “shorter then 0.2 seconds” and “shorter than 0.1 seconds” which are the narrower statements of the range/limitation.
Claim 13 recites the broad recitation “an electromagnetic signal”, and the claim also recites “an electro encephalogram (EEG)” which is the narrower statement of the range/limitation.
Claim 14 recites the broad recitation “at least 100 samples per second”, and the claim also recites “at least 500 samples per second” which is the narrower statement of the range/limitation.
Claim 15 recites the broad recitation “a predefined oscillatory phase in said brain-related signal”, and the claim also recites “a rising and a falling slope in said brain-related signal” which is the narrower statement of the range/limitation. 
Claim 15 recites “said event” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the term refers to the recitation of “predefined pattern” in line 14 of claim 1. For the purposes of examination, the recitation in claim 15 will be interpreted to be “said predefined pattern”. 
Claim 16 recites “said computer program product, when running on a computers system, performs a method comprising” in lines 1-3 and “generating a stimulus within an event window” in line 11. It is unclear how the computer program product is capable of generating a stimulus when is no claimed structure which is capable of generating the stimulus. The Examiner suggests positively reciting structure for generating the stimulus. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because “a computer program product” is “software per se” and does not have a physical or tangible form. See MPEP 2106.03 (I). The Examiner suggests directing the claim to structure for implementing the computer program product, such as a non-transitory computer readable medium. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Real-Time Brain Oscillation Detection and Phase-Locked Stimulation Using Autoregressive Spectral Estimation and Time-Series Forward Prediction” (Chen) (cited by Applicant). 
With regards to claims 1 and 16, Chen discloses an assembly (F. Implementation and G. Patients and Data disclose an assembly) comprising: a recording assembly for recording a time-based brain-related signal (G. Patients and Data disclose acquisition of EEG signals using electrodes), a stimulus generator for providing a stimulus (I. Introduction: Paragraph 5 discloses outputting stimulation pulses which necessarily requires a stimulus generator; also F. Implementation), and a computer assembly, functionally coupled to said recording assembly and to said stimulus generator (F. Implementation discloses the algorithm being implemented in the LabView 9.0 environment and in MATLAB 7.11, which necessarily require a computer assembly), the computer assembly comprising: a memory for storing at least a data segment of said time-based brain-related signal during recording of said time-based brain-related signal (F. Implementation discloses real-time operation which requires storage of at least some input data; also see G. Patients and Data: Paragraph 2 with regards storage of samples), and a computer program and a computer program product which, when running on said computer assembly, functionally real-time performs (F. Implementation discloses the algorithm being implemented in the LabView 9.0 environment for real-time operation), retrieving a most-recent data segment of said stored data segment of said time-based brain-related signal (A. Algorithm Overview and Fig. 1 disclose retrieving the last 1 second segment of the iEEG signal before t0); fitting at least one curve to said retrieved most-recent data segment (Fig. 1, A. Algorithm Overview disclose using the bandpass-filtered signal from t--start- to tstop and an autoregressive model to make time-series forward predictions, and B. Autoregressive Model disclose an autoregressive model for finding a best fit to the segment of data samples with oscillations, which constitutes fitting the data to at least one curve); predicting a future continuation of said most-recent data segment using said at least one curve fitted to said most-recent data segment (D. Time-Series Forward Prediction discloses using the AR model as formulated in (1) as a basis for linear forward prediction; predict a signal of length 2(t0 − tstop ) to ensure a smooth and continuous instantaneous phase function at t0); detecting a predefined pattern in said predicted future continuation for predicting occurrence of said predefined pattern (Fig. 1 and F. Implementation discloses determining a time delay which corresponds to a desired phase of the output stimulation, wherein the desired phase is a pattern within the waveform; I. Introduction: Paragraph 5 discloses providing stimulation pulses corresponding to a specific phase in the oscillation, which necessarily requires detection of the specific phase of the oscillation), and defining a predicted event time of said predefined pattern (F. Implementation discloses determining the time delay at which the specific phase will be), said predicted event time being in the future with respect to said most-recent data segment (Fig. 1 indicates that the specific phase is after t0), and actuating said stimulus generator for providing a stimulus within a predefined event time window of said predicted event time (F. Implementation discloses providing the output stimulation at the time delay). 

With regards to claim 2, Chen discloses that said predicted future continuation extends at least 0.5 seconds beyond the end time of said data segment (D. Time-Series Forward Prediction discloses that a predicted signal has a length 2(t0 − tstop) starting at tstop, wherein t0 − tstop has the bounds of 0.05 and 0.45 seconds),  in particular at least 0.5 seconds past a current time of the assembly.  

With regards to claim 4, Chen discloses that said computer program is adapted for retrieving a most-recent data segment that has an end time that is less than 0.5 seconds from an assembly current time, in particular less than 0.1 second, more in particular less than 1 millisecond (Fig. 1 discloses that t0 is a current time in a real-time acquisition process, thereby indicating that the most-recent data segment has an end time that is 0 seconds from an assembly current time).  

With regards to claim 5, Chen discloses that said predefined pattern time is in the future with respect to a current time of said assembly, allowing said assembly to apply said stimulus within said event time window (F. Implementation discloses that the desired phase of the output stimulation is in the future).  

With regards to claim 7, Chen discloses that said computer program retrieves said most-recent data segment within a processing time from its recording, in particular said processing time is less than 0.5 seconds (I. Introduction: Paragraph 5 discloses the real-time detection of the instantaneous frequency and phase of the iEEG oscillation)

With regards to claim 8, Chen discloses that said at least one curve comprises a series of periodic functions (Fig. 1, B. AR Model, and D. Time-Series Forward Prediction depicts the forward prediction comprising a series of periodic functions).  

With regards to claim 9, Chen discloses that said at least one curve comprises a series of trigonometric functions (E. Instantaneous Phase and Frequency depicts the determination of the instantaneous phase and frequency of the predicted based on trigometric functions).

With regards to claim 11, Chen discloses that said computer program retrieves a most-recent data segment with a data window of which has a width of less then 1 second (D. Time-Series Forward Prediction discloses that the signal segment used as input to the AR model can range from the middle 0.1 to 0.9 seconds).
  
With regards to claim 12, Chen discloses that said computer program fits at least one periodic function to said most-recent data segment, said at least one periodic function having a period shorter then 2 seconds  (D. Time-Series Forward Prediction discloses that the modeling is of the length 2(t0 − tstop) starting at tstop, wherein t0 − tstop has the bounds of 0.05 and 0.45 seconds).

With regards to claim 13, Chen discloses that said brain- related signal comprises an electromagnetic signal, in particular an electro encephalogram (EEG) (Fig. 1 depicts the signal is an iEEG signal).  

With regards to claim 14, Chen discloses that said EEG has a time resolution of at least 100 samples per second, more in particular at least 500 samples per second (G. Patients and Data discloses that the signal was sampled at 500 Hz).  

With regards to claim 15, Chen discloses that said event is a predefined oscillatory phase in said brain-related signal (F. Implementation discloses that the desired phase may correspond to any part of the oscillation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1 above, and in view of US 2015/0164361 A1 (Lunner)
With regards to claim 3, Chen discloses the assembly of Claim 1. Chen further discloses that the electrical stimulation may be applied for facilitating treatment and improvement to learning (I. Introduction of Chen). Chen is silent with regards to whether the stimulus generator is arranged for applying a sensory discernable stimulus.	In a related system for providing memory enhancement (Abstract of Lunner), Lunner discloses detecting specific electrical activity signals of an EEG and providing at least one stimulus impulse (¶ [0009]), wherein the stimulus impulse includes a sensory discernable stimulus, in particular a sound stimulus that can be perceived by a human (¶ [0083] discloses providing output sounds).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stimulus of Chen to be an auditory stimulus. Because both stimuli are capable of affecting neurological systems, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to enhance declarative memory (¶ [0095] of Lunner). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1 above, and in view of “Non-linear and Linear Forecasting of the EEG time series” (Blinowska). 
With regards to claim 6, Chen discloses the assembly of Claim 1. Chen further discloses that the curve fitting comprises applying an autoregressive model (Fig. 1 of Chen)
Chen is silent with regards to whether said curve fitting comprises applying a non-linear regression algorithm.  
In a related system for forecasting EEG time series, Blinowska discloses that non-linear and autoregressive models for predicting EEG signals are about the same as each other (Discussion: Paragraph 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the autoregressive model in the prediction of the EEG signals of Chen with the use of a non-linear model as taught by Blinowska. Because both are considered to be equally accurate in EEG forecasting, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1 above, and in view of US 2008/0194981 A1 (Sarkela)
With regards to claim 10, Chen discloses the assembly of Claim 1. Chen is silent with regards to whether said computer program further evaluates a reliability of said fit, and if said reliability is within a predefined criterion, calculates said future continuation.  
In the a system relevant to the problem of modeling EEG data, Sarkela discloses providing a valid signal model, wherein the signal model may be regarded as a valid model as long as the prediction error remains below a certain threshold value. the signal model may be regarded as a valid model as long as the prediction error remains below a certain threshold value (¶ [0038] of Sarkela). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chen to incorporate the validation of the signal model as taught by Sarkela. The motivation would have been to provide a more accurate model of the signal. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792